United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 4, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-60404
                          Summary Calendar



JEWELL D. ROWLAND,

                                     Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:01-CV-914
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jewell D. Rowland appeals the district court’s decision

affirming the denial of his application for a period of

disability and disability insurance benefits under the Social

Security Act.   He asserts that he was not afforded due process

under the law and that documentation he submitted in support of

his claims was not fully considered.

     Rowland, however, does not brief his claims on appeal nor

does he address the district court’s determination that the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60404
                                -2-

administrative law judge’s decision was supported by substantial

evidence.   Although this court liberally construes pro se briefs,

see Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se

litigants must brief arguments in order to preserve them.     Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).   Because

Rowland fails to brief any of his claims on appeal, they are

deemed abandoned.   Yohey, 985 F.2d at 224-25.   Accordingly, the

district court’s judgment is AFFIRMED.